The opinion of the court was delivered by
Bennett, J.
The only question necessary to decide is, whether Lydia Gould, who was a feme covert, had become legally chargeable to the town of Chelsea. It is found in the case that the husband of the person removed had, at the time the relief was furnished, real estate situate in this county, of the value of $750.00 though encumbered for the sum of $465.00, leaving an equity of redemption of the value of $285.00. It is not to be questioned that this equity of redemption is property and may be the subject of the levy of an execution, as well as other property, and in contemplation of law *589it is equally -within the control of the owners, and no facts are shown why it could not have been used for the support of the wife, if the husband had wished to appropriate it to that use. We apprehend, the husband, if confined in Chelsea by means of sickness, could not under such circumstances be made chargeable to the town of Chelsea. It has always been the language of our courts, that no person can be chargeable to a town while he has the meanSj of supporting himself; and whether a person can become legally chargeable to a town so as to justify his removal, as a pauper, must depend upon the degree of his destitution and poverty, at the time the proceedings are taken. There is nothing in the case to show why the husband’s equity of redemption could not have been made available for the support of the wife ; nothing to show that it would not have been more than ample for that purpose. The husband was bound to support his wife, and might be compelled to a performance of this duty; and, if he neglect or refuse to do this duty, it is no reason why the wife should be treated as a town pauper. With a property of $285. in amount, we cannot say the husband had not the means of supporting his wife at the time proceedings were taken.
The judgment of the county court is affirmed.